     Case 1:18-md-02859-PAC Document 291 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
IN RE: ZIMMER M/L TAPER HIP                                    :
PROSTHESIS OR M/L TAPER                                        :   MDL NO. 2859
HIP PROSTHESIS WITH KINECTIV                                   :
TECHNOLOGY AND                                                 :
VERSYS FEMORAL HEAD PRODUCTS                                   :   18-md-2859-PAC
LIABILITY LITIGATION                                           :   18-mc-2859-PAC
                                                               :
This Document Relates to All Cases                             :   ORDER NO. _46__
---------------------------------------------------------------x

                              FOURTH AMENDED SCHEDULE

        Upon consideration of the parties’ agreed-to proposed amended schedule, the

Court adopts the following future deadlines:


       Event                                  Current Date         Amended Proposed
                                                                   Date
       Deadline to Complete                   September 15, 2020 October 16, 2020
       Common Fact Discovery

       Deadline for the parties to            September 30, 2020 November 2, 2020 at
       submit letter briefs proposing         at 5:00 pm ET      5:00 pm ET
       the order of Initial Bellwether
       Trials

       Deadline for Plaintiffs’ expert        October 16, 2020     November 18, 2020
       disclosures for Initial
       Bellwether Trial Pool cases:

       Deadline for Zimmer            November 24, 2020 January 7, 2021
       Defendants’ expert disclosures
       for Initial Bellwether Trial
       Pool cases
       Deadline for Expert Rebuttal December 23, 2020 February 8, 2021
       Reports

       Closure of expert discovery for February 10, 2021           March 22, 2021
       MDL Bellwether Trial #1



US.128841649.01
2016444.2
     Case 1:18-md-02859-PAC Document 291 Filed 08/07/20 Page 2 of 2




       Event                          Current Date           Amended Proposed
                                                             Date
       Dispositive and Daubert        March 2, 2021          April 7, 2021
       motion deadline for MDL
       Bellwether Trial #1

       Deadline for motions in limine March 5, 2021          April 14, 2021
       for MDL Bellwether Trial #1

       Response to dispositive and    March 29, 2021         May 7, 2021
       Daubert motions due

       Oppositions to motions in      April 2, 2021          May 12, 2021
       limine due

       Reply to dispositive and       April 20, 2021         May 28, 2021
       Daubert motions due

       Reply to motions in limine due April 23, 2020         June 3, 2021

       MDL Bellwether Trial #1 start July 6, 2021            September 20, 2021
       date



SO ORDERED,
Date: __August 7, 2020                                _______________________
                                                      Paul A. Crotty
                                                      United States District Judge




                                              2
US.128841649.01
2016444.2
